                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 NORTH CAROLINA STATE CONFERENCE OF THE
 NAACP, et al.,

                        Plaintiffs,

                v.
                                                                 No. 1:18-cv-01034
 ROY ASBERRY COOPER III, in his official capacity as
 the Governor of the North Carolina, et al.,

                        Defendants.




                          NOTICE OF ATTORNEY APPEARANCE

       I, Preston Smith, am authorized to practice in this court under Local Civil Rule 83.1 (d). I

appear in this case as counsel for Plaintiffs in the above-captioned matter, in association with

Local Civil Rule 83.1(d) counsel, Irving Joyner.


Dated: March 25, 2021                                 Respectfully submitted,



                                                      By: /s/ Preston Smith
                                                      Preston Smith
                                                      DC Bar No. 1002179
                                                      ARNOLD & PORTER KAYE SCHOLER
                                                      LLP
                                                      601 Massachusetts Ave., NW
                                                      Washington, DC 20001-3743
                                                      Telephone: (202) 942-5000
                                                      E-mail: preston.smith@arnoldporter.com


                                                      By: /s/ Irving Joyner
                                                      Irving Joyner (NC Bar No. 7830)
                                                      P.O. Box 374
                                                      Cary, NC 27512
                                                      (919) 319-8353




      Case 1:18-cv-01034-LCB-LPA Document 159 Filed 03/25/21 Page 1 of 3
                                   ijoyner@nccu.edu

                                   Attorney for Plaintiffs




Case 1:18-cv-01034-LCB-LPA Document 159 Filed 03/25/21 Page 2 of 3
                                CERTIFICATE OF SERVICE

       I hereby certify that on this date I electronically filed the foregoing NOTICE OF

APPEARNCE with the clerk of Court using the CM/ECF system which will send notification

of such to all counsel of record in this matter.


Dated: March 25, 2021                              Respectfully submitted,



                                                   By: /s/ Preston Smith
                                                   Preston Smith
                                                   DC Bar No. 1002179
                                                   Attorney for Plaintiffs
                                                   ARNOLD & PORTER KAYE SCHOLER
                                                   LLP
                                                   601 Massachusetts Ave., NW
                                                   Washington, DC 20001-3743
                                                   Telephone: (202) 942-5000
                                                   E-mail: preston.smith@arnoldporter.com

                                                   Counsel for Plaintiffs




      Case 1:18-cv-01034-LCB-LPA Document 159 Filed 03/25/21 Page 3 of 3
